Name: Commission Regulation (EEC) No 2123/89 of 14 July 1989 establishing the list of representative markets for pigmeat in the Community
 Type: Regulation
 Subject Matter: prices;  distributive trades;  animal product
 Date Published: nan

 Avis juridique important|31989R2123Commission Regulation (EEC) No 2123/89 of 14 July 1989 establishing the list of representative markets for pigmeat in the Community Official Journal L 203 , 15/07/1989 P. 0023 - 0024 Finnish special edition: Chapter 3 Volume 29 P. 0242 Swedish special edition: Chapter 3 Volume 29 P. 0242 *****COMMISSION REGULATION (EEC) No 2123/89 of 14 July 1989 establishing the list of representative markets for pigmeat in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 4 (6) thereof, Whereas Article 4 (2) of Regulation (EEC) No 2759/75 provides for determination of the Community market price of slaughtered pigs from prices recorded on the representative markets; Whereas, in order to enable this provision to be applied, a list of representative markets must be drawn up; whereas reference must be made in fixing the prices of pig carcases to quotations obtained directly from the markets or from the slaughterhouses as well as from quotations established in the quotation centres and of which the entirety forms a representative market for each Member State; Whereas in Germany, Denmark, France, Greece, the Netherlands and the United Kingdom the prices paid by the public and private slaughterhouses are ascertained by one or more quotation centres for the various regions; whereas in Italy, Ireland and Luxembourg, prices are directly recorded in the most important selling places, while in Belgium and in Spain the quotations are established from an average between the quotations noted on the markets and in the slaughterhouses on the one hand and in the quotation centres on the other hand; Whereas the purpose of this Regulation is to replace the list established by Council Regulation (EEC) No 43/81 of 1 January 1981 establishing the list of representative markets for pigmeat in the Community (3), as last amended by Regulation (EEC) No 3553/88 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The representative markets within the meaning of Article 4 (2) of Regulation (EEC) No 2759/75 shall be the markets listed in the Annex hereto. Article 2 References to Regulation (EEC) No 43/81, shall be construed as references to this Regulation. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 129, 11. 5. 1989, p. 12. (3) OJ No L 3, 1. 1. 1981, p. 15. (4) OJ No L 311, 17. 11. 1988, p. 4. ANNEX List of representative markets for pigmeat in the Community 1.2 // 1. The following quotation centre: // Anderlecht // and // // the following group of markets: // Genk, Lokeren, Herve // 2. The following quotation centre: // Copenhagen // 3. The following group of quotation centres: // Kiel, Hamburg, Bremen, Hannover, Oldenburg, Muenster, Duesseldorf, Trier, Frankfurt am Main, Stuttgart, Nuernberg, Muenchen // 4. The following group of quotation centres: // Ebro, MercolÃ ©rida, MercovÃ ©lez, Segovia, Segura, Silleda // and // // the following group of markets: // Murcia, Barcelona, Burgos, Fuenteovejuna, Lugo, Pozuelo de Alarcon, Alhama de Murcia, Mollerusa, Calamocha, Segovia, Olvega // 5. The following group of quotation centres: // Rennes, Lyon, Nantes, Clermont-Ferrand, Bordeaux, Caen, Lille, Toulouse, Metz, OrlÃ ©ans // 6. The following group of quotation centres: // Alexandroupolis, Serres, Ioannina, Larissa, Chalkis, Pyrgos, Heraklion // 7. The following group of markets: // Cavan, Rooskey, Roscrea, Tralee and Mitchelstown // 8. The following group of markets: // Milano, Cremona, Mantova, Modena, Parma, Reggio Emilia, Macerata/Perugia // 9. The following group of markets: // Luxembourg, Esch // 10. The following quotation centre: // Rijswijk // 11. The quotation centre of Bletchley for the following group of regions: // Scotland, Northern Ireland, Wales and Western England, Northern England, Eastern England